Citation Nr: 0639658	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-44 268	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 until 
September 1949, and from March 1964 to October 1981.  He died 
in August 1991 at the age of 65.  The appellant is the 
veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that declined to reopen the claim of service 
connection for the cause of the veteran's death.

The appellant was afforded a videoconference hearing in 
December 2005 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death by a decision dated in June 1994.  The 
appellant did not perfect an appeal.

2.  Evidence received subsequent to the Board's June 1994 
decision, when considered by itself or together with previous 
evidence of record raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1994 RO decision that denied service connection 
for the cause of the veteran's death is final. 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received subsequent to the June 1994 RO 
decision is new and material and the veteran's claim of 
entitlement to service connection for the cause of death is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  In view of the Board's favorable 
decision with respect to the threshold issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for the cause of the veteran's death, 
further assistance is unnecessary to aid the appellant in 
substantiating this claim.  The Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating a claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).

As noted previously, the RO denied service connection for the 
cause of the veteran's death by a decision dated in June 
1994.  The appellant attempted to reopen her claim for such 
in August 2003.  The Board must therefore review all of the 
evidence submitted since June 1994 to determine whether the 
appellant's claim of service connection for the cause of the 
veteran's death should be reopened and re-adjudicated on a de 
novo basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  (A 
claim that is the subject of a final decision can only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).)

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2006) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the June 1994 rating 
decision showed that the veteran died in August 1991 at the 
age of 65 from cancer of the esophagus with multiple 
metastases.  The service medical records showed no treatment 
for an esophageal disorder, nor were there any post service 
clinical data reflecting a diagnosis of cancer within one 
year of discharge from active duty.  The Board denied service 
connection for the cause of death in June 1994 on the basis 
that no service-connected disability was a primary or 
contributory cause of the veteran's death.  The appellant 
filed a notice of disagreement at that time but did not 
perfect her appeal with the submission of a substantive 
appeal.  As noted previously, she attempted to reopen her 
claim for service connection for the cause of the veteran's 
death in a letter received in August 2003.

The evidence that was received after the June 1994 denial of 
the claim of service connection for the cause of the 
veteran's death includes medication records from Presbyterian 
Hospital dated in July 1991, a VA records review examination 
report dated in March 2005, testimony presented by the 
appellant on personal hearing in December 2005, and 
additional evidence received in December 2005 with a waiver 
or RO review.  The appellant testified that the veteran was 
treated at a VA facility after discharge from active duty, 
and stated that other medical treatment the veteran received 
prior to his death had not been considered in adjudication of 
the claim.  The appellant suggested that such records would 
show a basis for service-connecting the veteran's death.  The 
Board finds that such information, when viewed in the context 
of the record, provides a suggestion of a nexus between the 
cause of the veteran's death and may tend to support the 
appellant's claim in a manner not previously shown.  It must 
therefore be considered in order to fairly decide the merits 
of the claim.  Accordingly, the Board finds that new and 
material evidence has been submitted and that the claim of 
service connection for the cause of the veteran's death is 
reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death; the appeal is granted to this extent.


REMAND

The appellant asserts that the veteran died of esophageal 
cancer that was related to his active military service, to 
include exposure to asbestos and Agent Orange in Vietnam.  
There is documentation of record that the appellant was 
exposed to asbestos during his naval service.  He also served 
in Vietnam and exposure to Agent Orange may be presumed. See 
38 U.S.C.A. § 1116(f) (West Supp. 2005).

Initially, the Board points out that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this instance, the Board 
observes that the RO has sent a VCAA notice letters to the 
appellant, but none specifically addresses service connection 
for the cause of death as secondary to asbestos or Agent 
Orange exposure.  Additionally, neither letter advised her to 
submit any evidence she had in her possession in support of 
the claim.  Therefore, the appellant must therefore be given 
the required notice with respect to the issues on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.

The appellant testified upon personal hearing on appeal in 
December 2005 that she recalled that the veteran sought 
treatment after service at the VA in Oklahoma City after 
discharge from service in 1981.  There are no VA clinical 
data of record except for a posthumous 2004 VA examination 
report.  It appears that no VA clinical records have been 
requested and this should be accomplished.  As VA has notice 
of the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran also presented testimony to the effect that she 
had unsuccessfully sought records from Presbyterian Hospital 
where the veteran was treated during his final days, but had 
been told on a number of occasions that the records had been 
misfiled or lost.  She stated that the facility had since 
changed it name.  It was brought up at the hearing that it 
appeared that VA had not attempted to secure those records.  
She related that the veteran had also been visited by home 
health care professionals who might be in possession of 
pertinent clinical information.  The appellant also testified 
that the veteran was treated by their family physician.  
Submitted at the hearing was authorization to retrieve 
clinical records from Presbyterian Hospital which she 
believed had become a part of the "OU" [Oklahoma 
University?] Medical or Health Science Center.  She also 
requested that records be obtained from Dr. McDougal and 
stated that this information was important to her claim.  
Therefore, the RO should write the appellant and ask her to 
clarify the names and addresses, if necessary, and these 
records should be requested and associated with the claims 
folder. 

The Board observes that the veteran's claims folder was 
referred to a VA physician for review and a medical opinion 
specific to the question of whether esophageal cancer was 
related to asbestosis exposure.  There is no medical opinion 
in the record as to whether esophageal cancer is causally 
related to Agent Orange exposure.  The United States Court of 
Appeals for the Federal Circuit has held that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis. See Combee 
v. Brown, 34 F.3d 1039, 1040 (1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection for a disability based 
on exposure to dioxin or radiation with proof of actual 
direct causation rather than under provisions in the law 
which provide a presumption of service connection for certain 
listed disorders).  Thus, the Board must not only determine 
whether the veteran had a disability which is recognized by 
VA as being etiologically related to exposure to Agent 
Orange, but must also ascertain whether the disability was 
otherwise the result of active service.

Therefore, following receipt of any additional information 
requested above, the case should once again be referred to a 
VA physician for review and a medical opinion as to whether 
or not the terminal illness was related to service, to 
include asbestos exposure and/or Agent Orange. 

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2005), and any other legal precedent 
are fully complied with and satisfied.  
The appellant should specifically be 
told what is required to substantiate 
the claim of service connection for the 
cause of the veteran's death as 
secondary to asbestosis and Agent 
Orange exposure.  She should also be 
told to provide any evidence in her 
possession that is pertinent to this 
claim. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  All VA outpatient records dating 
from 1981 should be requested from the 
Oklahoma City VA and associated with 
the claims folder.

3.  The appellant should also be asked 
to provide the names and addresses of 
any and all providers, to include the 
home health care agency, and the exact 
names and addresses of he providers 
from whom the veteran received 
treatment after service and prior to 
his death.  After securing the 
necessary releases, those records 
should be requested and associated with 
the claims folder.

4.  Following a reasonable period of 
time for receipt of the information 
requested above, the case should be 
referred to a VA physician to determine 
whether there was any relationship 
between the veteran's esophageal cancer 
and his military service.  The claims 
folder and a copy of this remand should 
be made available to the reviewer.  The 
physician is asked to thoroughly review 
the record, provide a clinical history, 
and express an opinion as to the 
medical probability that esophageal 
cancer is traceable to the veteran's 
period of military service, to include 
on the basis of asbestos and/or Agent 
Orange exposure.  A complete rationale 
should be provided in the opinion.

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, to include all applicable 
regulations, and afforded an 
opportunity to respond.  Thereafter, 
the claims folder should be returned to 
the Board for further consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

